UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4125


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL P. LOUGH,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Clarksburg. Irene M. Keeley, Senior District Judge. (1:16-cr-00018-IMK-MJA-1)


Submitted: April 26, 2018                                         Decided: May 4, 2018


Before NIEMEYER, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katy J. Cimino, Clarksburg, West Virginia, Kristen M. Leddy, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Martinsburg, West Virginia, for Appellant. Sarah W.
Montoro, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael P. Lough pled guilty, pursuant to a conditional plea agreement, to

possession of child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B) (2012). The

district court sentenced Lough to 37 months’ imprisonment.          On appeal, Lough

challenges the denial of his pretrial motion to suppress.

       In United States v. McLamb, 880 F.3d 685 (4th Cir. 2018), we addressed a

challenge to the same warrant at issue here and concluded that, even if the warrant

violated the Fourth Amendment, the good faith exception precluded suppression of the

evidence. Id. at 689-90. In light of McLamb, we conclude that the district court did not

err in denying Lough’s motion to suppress.

       Accordingly, we affirm the criminal judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                             2